Master Manufacturing Services Agreement Confidential Materials omitted and filed separately with the Securities and Exchange Commission.Double asterisks denote omission. Exhibit10.1 Master Manufacturing Services Agreement 14 JUNE 2017 Master Manufacturing Services Agreement Table of Contents ARTICLE 1 1 STRUCTURE OF AGREEMENT AND INTERPRETATION 1 MASTER AGREEMENT. 1 PRODUCT AGREEMENTS. 1 DEFINITIONS. 1 CURRENCY. 7 SECTIONS AND HEADINGS. 7 SINGULAR TERMS. 7 APPENDIX 1, SCHEDULES AND EXHIBITS. 7 ARTICLE 2 8 PATHEON'S MANUFACTURING SERVICES 8 MANUFACTURING SERVICES. 8 ACTIVE MATERIAL YIELD. 10 ARTICLE 3 11 CLIENT'S OBLIGATIONS 11 PAYMENT. 11 ACTIVE MATERIALS AND QUALIFICATION OF ADDITIONAL SOURCES OF SUPPLY. 12 ARTICLE 4 12 CONVERSION FEES AND COMPONENT COSTS 12 FIRST YEAR PRICING. 12 PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING. 13 PRICE ADJUSTMENTS – CURRENT YEAR PRICING. 14 ADJUSTMENTS DUE TO TECHNICAL CHANGES OR REGULATORY AUTHORITY REQUIREMENTS. 15 MULTI-COUNTRY PACKAGING REQUIREMENTS. 15 ARTICLE 5 15 ORDERS, SHIPMENT, INVOICING, PAYMENT 15 ORDERS AND FORECASTS. 15 RELIANCE BY PATHEON. 16 MINIMUM ORDERS. 17 DELIVERY AND SHIPPING. 17 INVOICES AND PAYMENT. 17 ARTICLE 6 17 PRODUCT CLAIMS AND RECALLS 17 PRODUCT CLAIMS. 17 PRODUCT RECALLS AND RETURNS. 18 PATHEON’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS. 19 DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS. 20 HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND COMPLAINTS. 20 SOLE REMEDY. 20 - i - Master Manufacturing Services Agreement ARTICLE 7 22 CO-OPERATION 22 QUARTERLY REVIEW. 22 GOVERNMENTAL AGENCIES. 22 RECORDS AND ACCOUNTING BY PATHEON. 22 INSPECTION. 22 ACCESS. 22 NOTIFICATION OF REGULATORY INSPECTIONS. 23 REPORTS. 23 REGULATORY FILINGS. 23 ARTICLE 8 24 TERM AND TERMINATION 24 INITIAL TERM. 24 TERMINATION FOR CAUSE. 25 PRODUCT DISCONTINUATION. 25 OBLIGATIONS ON TERMINATION. 25 ARTICLE 9 26 REPRESENTATIONS, WARRANTIES AND COVENANTS 26 AUTHORITY. 26 CLIENT WARRANTIES. 27 PATHEON WARRANTIES. 27 PERMITS. 28 NO WARRANTY. 29 ARTICLE 10 29 REMEDIES AND INDEMNITIES 29 CONSEQUENTIAL AND OTHER DAMAGES. 29 LIMITATION OF LIABILITY. 29 PATHEON INDEMNITY. 29 CLIENT INDEMNITY. 30 REASONABLE ALLOCATION OF RISK. 30 ARTICLE 11 31 CONFIDENTIALITY 31 CONFIDENTIAL INFORMATION. 31 USE OF CONFIDENTIAL INFORMATION. 31 EXCLUSIONS. 31 PHOTOGRAPHS AND RECORDINGS. 32 PERMITTED DISCLOSURE. 32 MARKING. 33 RETURN OF CONFIDENTIAL INFORMATION. 33 REMEDIES. 33 ARTICLE 12 33 DISPUTE RESOLUTION 33 COMMERCIAL DISPUTES. 33 TECHNICAL DISPUTE RESOLUTION. 34 - ii - Master Manufacturing Services Agreement ARTICLE 13 34 MISCELLANEOUS 34 INVENTIONS. 34 INTELLECTUAL PROPERTY. 34 INSURANCE. 35 INDEPENDENT CONTRACTORS. 35 NO WAIVER. 35 ASSIGNMENT. 35 FORCE MAJEURE. 36 ADDITIONAL PRODUCT. 36 NOTICES. 36 SEVERABILITY. 37 ENTIRE AGREEMENT. 37 OTHER TERMS. 37 NO THIRD PARTY BENEFIT OR RIGHT. 37 EXECUTION IN COUNTERPARTS. 37 USE OF CLIENT NAME. 37 TAXES. 38 GOVERNING LAW. 39 - iii - Master Manufacturing Services Agreement MASTER MANUFACTURING SERVICES AGREEMENT
